Citation Nr: 1828793	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-40 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.C.





ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from September 1977 to September 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from an July 2013 rating decision in which the RO in Nashville, Tennessee denied the Veteran's claim for service connection for tinnitus and bilateral hearing loss.  In August 2013, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2014.

The Board notes that jurisdiction over these claims was transferred to the RO in Winston-Salem, North Carolina, which has certified this appeal to the Board.

In January 2018, the Veteran and his fiancé, D.C., testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

As for the matter of representation, the Veteran was previously represented by North Carolina Division of Veterans Affairs (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, filed in May 2012.  In December 2014, he appointed the American Legion (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  The Board has recognized the change in representation.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision addressing the claim for service connection for tinnitus is forth below.  The claim for service connection for bilateral hearing loss is addressed in the remand following the order; this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service. 

3.  The Veteran currently has bilateral tinnitus and are the record includes his competent, credible and probative lay assertions that he began to experience symptoms of tinnitus in service (coincident with noise exposure), and that such symptoms have recurred to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Given the Board's fully favorable decisions on the claim for service connection for bilateral tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be competent, credible and probative evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

If a chronic disease, such as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1111, 1112, 1113, 1137 (2012); 38 C.F.R. § 3.307, 3.309 (2017).  The United States Court of Appeals for Veterans Claims (Court) has held that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned. Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Laypersons, such as the Veteran, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.  See 38 C.F.R. § 3.159(a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002).  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the competency, credibility and probative value of all evidence of record, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of the claim, the Board finds that service connection for bilateral tinnitus is warranted.

With respect to the matter of current disability, the July 2013 VA audiology examination report documents the Veteran's report that he experienced recurrent tinnitus, and the Veteran similarly reported that he experiences recurrent bilateral tinnitus during his 2018 Board hearing.  This evidence establishes a current bilateral tinnitus disability. 
 
With respect the in-service injury or disease requirement, while in the Army, the Veteran's military occupational specialty (MOS) was cannon crewman.  The Veteran testified that he worked in close proximity to Howitzers, which were fired with some regularity.  See Board Hearing Transcript (Tr.) at 3.  The Veteran's reports of in-service noise exposure are consistent with his circumstances of service.  See 38 U.S.C. § 1154(a) (2012).  As the Board finds no reason to question the veracity of the Veteran's assertions in this regard, they are also considered credible.

Regarding the third criterion of whether there exists a medical nexus between current tinnitus and service, the Board notes that there is only one medical opinion to address this point of record.  In the July 2013 VA examination report, the examiner opined that it was less likely than not that tinnitus was related to military noise exposure.  As rationale, the examiner stated there were no significant threshold shifts to indicate any auditory damage at that time.  The examiner also explained that the Veteran does not describe tinnitus as defined by the VA handbook of tinnitus management.

The Board finds that the July 2013 VA examiner's opinion is not probative.  Initially, the Board that is unclear why the Veteran's report of tinnitus is not as defined by the VA handbook of tinnitus management.  To that end, the examiner diagnosed recurrent tinnitus.  Further, the Veteran has asserted that he has experienced ringing in the ears since service, as will be discussed in greater detail below.  The examiner made no attempt to discuss the Veteran's assertions of continuity of symptomatology in offering an opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").  For those reasons, the Board concludes that the July 2013 examiner's opinion is not probative.  As such, there is no persuasive etiology opinion of record.

The Board notes that the Veteran has consistently stated that he has experienced ringing in the ears since service, when ringing had its onset.  See Board Hearing Tr. at 17-18.  The Veteran is competent to attest to such and the Board finds no reason to doubt the Veteran's credibility on this point. As such, his statements regarding the onset of tinnitus in service and continuing since that time are credible and probative.

To that end, the Board notes that lay evidence may serve as a basis to establish the tinnitus claim.  See Charles, supra; Savage v. Grober, 10 Vet. App. 488, 495-97 (1997).  Tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service.  See Charles, supra.  Given the nature of the disability, as explained above, and the evidence currently of record, the Board finds that the Veteran has provided competent and credible, and hence, probative lay evidence that he first experienced tinnitus during service-coincident with significant in service-noise exposure (and possible associated acoustic trauma)-and, that at he has as had continuous symptoms of tinnitus since his discharge from active duty service.  See id; see also 38 C.F.R. § 3.303; Fountain, supra. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the facts noted above, and resolving any reasonable doubt on certain elements of the claim in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral tinnitus are met.


ORDER

Service connection for bilateral tinnitus is granted.


REMAND

The Board's review of the claims file reveals that further action on the claim for service connection for bilateral hearing loss, prior to appellate consideration, is warranted.

The Veteran was afforded a VA audiology examination in July 2013.  There, audiometric testing revealed that the Veteran had bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

The examiner opined that it was less likely than not that bilateral hearing loss was caused by or the result of military service.  As rationale, the examiner stated that there was no significant shift in hearing from entrance to separation to indicate any damage to the auditory system while on active duty and research does not support late onset noise-induced hearing loss.

In-service audiometric testing was performed at entrance and during service, but not at separation.  See March 1977 Report of Medical Examination (at entrance); May 1980 Report of Medical Examination (Veteran was qualified for retention).  Indeed, the Veteran testified that he did not undergo a separation medical examination.  See Board Hearing Tr. at 18.  Thus, the examiner's rationale that there was no significant threshold shift from entrance to separation is factually inaccurate, as there was no audiometric testing performed at separation, give that there was no separation medical examination performed.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (holding that an opinion based on an inaccurate history has little probative value); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding the Board must reject medical opinions that are based on incorrect facts).


Further, on entrance examination in March 1977, audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
--
10
LEFT
0
5
15
--
5

During service, but prior to separation, audiometric testing was performed in May 1980.  Audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
5
LEFT
30
20
10
5
15

While the examiner asserted that there was no significant threshold shift from entrance to separation, the above testing shows that at 500 Hertz, in the left ear, decibels rose from 0 to 30.  The examiner did not explain why an increase from 0 to 30 decibels is not significant.  Further, the examiner did not explain why the reading of 30 decibels at 500 Hertz in the right ear is or is not significant.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss).

In light of the above, the Board finds that the medical evidence currently of record is insufficient to resolve the claim for service connection, and that outstanding questions pertaining to whether there exists a medical nexus between current hearing loss and service.  Accordingly, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to obtain such an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must obtain one that is adequate for purposes of the determination being made).

Thus, on remand, the AOJ should arrange to obtain an addendum opinion from the July 2013 VA examiner, or from another appropriate medical professional-preferably, an audiologist or ear, nose and throat (ENT) physician-based claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the medical professional designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to a scheduled examination, without good cause, may well result in denial of his claim for service connection.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Salisbury VA Medical Center (VAMC).  See Board Hearing Tr. at 6; November 2017 Record from Salisbury VAMC (showing the Veteran was provided hearing aids).  However, there are no VA treatment records associated with the Veteran's claims file, aside from the lone record showing that the Veteran was provided hearing aids.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Salisbury VAMC and any associated facility(ies) all pertinent, outstanding VA treatment records of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly, as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. §5103(b)(1); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Therefore, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Salisbury VAMC and any associated facility(ies) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and, if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the July 2013 VA examiner an addendum opinion addressing the etiology of the Veteran's current bilateral hearing loss.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate medical professional-an audiologist or an ENT physician---based on claims file review (if possible). Only arrange for the Veteran to undergo further VA examination, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence of record, the medical professional should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in service or is otherwise medically-related to service-to particularly include in-service noise exposure from his duties as a cannon crewmember.

In rendering the requested opinion, the medical professional must consider and discuss all relevant medical evidence and lay assertions-to include the Veteran's competent assertions as to in-service injury (here, noise exposure), and as to the nature, onset, and continuity of symptoms.  The examiner must specifically comment on the shift from 0 decibels in the left ear at 500 Hertz (upon entrance in March 1977) to 30 decibels (during service in May 1980) and the significance of the 30-decibel reading itself.  The examiner is informed that there was no separation examination and the latest in-service audiometric testing was performed in May 1980, some four months prior to separation.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the electronic claims file since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


